White, Presiding Judge.
Defendant’s bills of exception to the admission of testimony over his objections are none of them well taken. Under the peculiar facts and circumstances of this case, as well as under the allegations in the indictment, the testimony was legitimate for the purpose of identifying the parties who perpetrated this most wanton and. horrible murder. These bills of exception appear to have been waived or abandoned by counsel for appellant, as no mention is made of them in the able brief they have filed in this court.
The principal grounds argued and relied upon for a reversal are supposed defects and errors in the charge of the court to the jury. Appellant’s fifth and sixth bills of exception present the only exceptions taken to the charge at the trial, and no requested instructions were asked in behalf of appellant. Taken as a whole, the charge, in our opinion, is not obnoxious to any of the objections urged against its correctness and sufficiency. In certain of the particulars complained of in the brief of counsel, but not excepted to, the charge would doubtless have been amplified, as it is contended ought to have been done, had special requested instructions been asked upon those points. Considering it as a whole, and in the absence of additional requested instructions, we find no substantial error, either of *310omission or commission, and it appears to have fully and sufficiently submitted the law applicable to all the legitimate phases of the case as made by the evidence.
Opinion delivered March 2, 1889.
It is most urgently insisted that the evidence is not sufficient to sustain the verdict and judgment. We are told that this is at least the fifth time this case has been tried, and that there have been four mistrials. One of the witnesses who testified for defendant on each of the other trials, and whose testimony established for him in part his defense, which was an alibi, on this last trial recanted his former statements and testified that defendant, on the evening of the homicide, when he arrived at his, defendant’s home, actually confessed to him and others that he, this defendant, with his own hands, shot and killed both of the murdered parties. This witness was, besides, a brother-in law of defendant. If his testimony is to be believed, then, taken in connection with other facts in the case, there can be no question of this appellant’s guilt. The judge and the jury who saw him upon the witness stand, and who heard him testify, must have given him credit for telling the truth on this, the fifth trial. It was for the jury alone to pass upon his credibility and the weight of his testimony. It is not for us to say that we might have done otherwise had we been one of their number, for of this it is impossible for us to determine, with nothing but the record before us. Suffice it for-us to say that, with this evidence, the testimony disclosed in the record is amply sufficient to support the verdict and judgment, and, having found no error which authorizes us to reverse the case, the judgment is affirmed. Affirmed.